DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 	Claims 12-13 are objected to because of the following informalities:  claims 12-13 repeat the exact words from claim 11.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 	Claims 1-3, 5, and 8-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gonen et al. (U.S. 2014/0237378).
([abstract] mobile technology), having a plurality of applications (Fig. 1; [0010]; [0052]), and for receiving notifications of the plurality of applications (Fig. 1; [0010] unread notification), wherein the mobile terminal comprises: 
 	a first display area, displayed on a screen of the mobile terminal, and configured to display the notifications received by the mobile terminal (Fig. 3, 129; Figs. 5-6, 129; [0057] in which the passive personas, though not displayed, may still undertake certain activities in the background (such as, for example, the generation of notifications or modification of its state)); and 
 	a container icon (Figs. 6-7, 129), generated in response to the number of the notifications received by the mobile terminal being more than one (Figs. 6-7; [0011] FIG. 6 is an illustration of a system in accordance with the teachings herein which utilizes static color as an indicator in the background color of the persona icon to indicate the presence of an unread notification; [0058]; [0069] background personas may generate alerts and display notifications of new events or messages, which may be communicated to, and displayed by, the foreground personas; [0078] a persona tab may appear when a new pending notification awaits for that persona; [0080]), and displayed in the first display area, the container icon being configured to accommodate the notifications of the plurality of applications (Figs. 6-7, 129; [0080]; [0129] In the first option, a pop-up toolbar 195 is accessible under the status bar 105 by clicking on a tab (e.g., tab 129) associated with the active persona. The pop-up toolbar 195 is similar in some respects to the notification drawer described above, but pops up only when the tab 129 associated with the active persona is selected. The pop-up toolbar 195 displays, among other things, selectable icons (such as, icon 133, FIG. 6) which can be used to switch to each persona).

With regard to claim 2, the limitations are addressed above and Gonen teaches wherein the container icon comprises an expandable list (Fig. 7, 105; [0085] In the persona browser control, the user may select a persona and trigger a switch to that persona, thus causing that persona to become the active persona and to expand to the entire screen area); 
 	the expandable list is configured to expand in response to a click on the container icon (Fig. 7; [0129] The pop-up toolbar 195 is similar in some respects to the notification drawer described above, but pops up only when the tab 129 associated with the active persona is selected), to display notification icons corresponding to the notifications accommodated in the expandable list (Fig. 7; [0128] – [0129] In the first option, a pop-up toolbar 195 is accessible under the status bar 105 by clicking on a tab (e.g., tab 129) associated with the active persona), and the notification icons in the expandable list which is expanded are operable ([0129] The pop-up toolbar 195 displays, among other things, selectable icons (such as, icon 133, FIG. 6) which can be used to switch to each persona. These icons 133 are preferably color-coded to correspond in color to the tab 129 associated with each persona).

With regard to claim 3, the limitations are addressed above and Gonen teaches wherein the mobile terminal further comprises: 
 	a second display area, configured to display one or more of multimedia data, text data, and an application icon of the mobile terminal ([0113] In particular, the operating system in the embodiment depicted has a status bar 105 associated with it which is rendered at the top of the display 103 of the mobile technology platform 101; [0115] FIGS. 3-4 illustrate a second particular, non-limiting embodiment of a system in accordance with the teachings herein as illustrated by its renderings on a display, such as display 103 of a mobile technology platform 101. In the embodiment depicted, each persona has a tab 129 associated with it which is disposed in the status bar (e.g., status bar 105); [0129] The pop-up toolbar 195 displays, among other things, selectable icons (such as, icon 133, FIG. 6) which can be used to switch to each persona.  These icons 133 are preferably color-coded to correspond in color to the tab 129 associated with each persona); 
 	content of the notification corresponding to one of the notification icons is displayed in the second display area ([0012]; [0087] In a horizontal carousel layout, each persona thumbnail is laid out horizontally such that at least one persona image thumbnail is displayed fully or partially in the main screen area; [0130] In the second option, full window application or activity is provided. In this option, thumbnail images of the active persona (e.g., persona 138) and inactive persona (e.g., persona 139) are displayed), in response to a click on the one of the notification icons in the expandable list which is expanded (Fig. 7; [0012]; [0130]).

With regard to claim 5, the limitations are addressed above and Gonen teaches wherein the container icon is generated in response to the number of the notifications received by the mobile terminal being two or more than two ([0128] The embodiment depicted is similar in most respects to the embodiment of FIG. 5.  However, one or both of two options may be utilized to allow the user to switch personas in the icon-based status bar (e.g., status bar 105); [0129] In the first option, a pop-up toolbar 195 is accessible under the status bar 105 by clicking on a tab (e.g., tab 129) associated with the active persona), and the notification icons corresponding to all of the notifications received by the mobile terminal are accommodated in the expandable list of the container icon (Figs. 6-7; [0126] – [0128]). 

With regard to claim 8, Gonen teaches a method for displaying a notification on a mobile terminal (Fig. 1; [0010] unread notification), the mobile terminal having a plurality of applications (Fig. 1; [0010]; [0052]), wherein the method comprises: 
 	receiving, by the mobile terminal, at least one of notifications of the plurality of applications (Fig. 3, 129; Figs. 5-6, 129; [0057] in which the passive personas, though not displayed, may still undertake certain activities in the background (such as, for example, the generation of notifications or modification of its state)); 
 	generating, by the mobile terminal, a container icon (Figs. 6-7, 129), in response to the number of the notifications received by the mobile terminal being more than one Figs. 6-7; [0011] FIG. 6 is an illustration of a system in accordance with the teachings herein which utilizes static color as an indicator in the background color of the persona icon to indicate the presence of an unread notification; [0058]; [0069] background personas may generate alerts and display notifications of new events or messages, which may be communicated to, and displayed by, the foreground personas; [0078] a persona tab may appear when a new pending notification awaits for that persona; [0080]); and 
 	accommodating, by the container icon, the received notifications of the plurality of applications (Figs. 6-7, 129; [0080]; [0129] In the first option, a pop-up toolbar 195 is accessible under the status bar 105 by clicking on a tab (e.g., tab 129) associated with the active persona. The pop-up toolbar 195 is similar in some respects to the notification drawer described above, but pops up only when the tab 129 associated with the active persona is selected. The pop-up toolbar 195 displays, among other things, selectable icons (such as, icon 133, FIG. 6) which can be used to switch to each persona).


 	generating, by the mobile terminal, the container icon, in response to the mobile terminal receiving a second one of the notifications ([0115] In the embodiment depicted, each persona has a tab 129 associated with it which is disposed in the status bar (e.g., status bar 105)); and 
 	accommodating, by the container icon, the two of the notifications received by the mobile terminal (Figs. 6-7; [0128] one or both of two options may be utilized to allow the user to switch personas in the icon-based status bar (e.g., status bar 105); [0129] In the first option, a pop-up toolbar 195 is accessible under the status bar 105 by clicking on a tab (e.g., tab 129) associated with the active persona. The pop-up toolbar 195 is similar in some respects to the notification drawer described above, but pops up only when the tab 129 associated with the active persona is selected).

With regard to claim 10, the limitations are addressed above and Gonen teaches wherein the method comprises: 
 	generating, by the mobile terminal, the container icon, in response to the mobile terminal receiving a second one of the notifications (Figs. 2-6; [0129] In the first option, a pop-up toolbar 195 is accessible under the status bar 105 by clicking on a tab (e.g., tab 129) associated with the active persona. The pop-up toolbar 195 is similar in some respects to the notification drawer described above, but pops up only when the tab 129 associated with the active persona is selected. The pop-up toolbar 195 displays, among other things, selectable icons (such as, icon 133, FIG. 6) which can be used to switch to each persona); and 
 	placing, the two of the notifications received by the mobile terminal in the container icon (Figs. 6-7).

With regard to claim 11, the limitations are addressed above and Gonen teaches wherein after the operation of accommodating, by the container icon, the received notifications of the plurality of applications, the method further comprises: 
 	accommodating, by the container icon (Figs. 6-7, 129), subsequent ones of the notifications received by the mobile terminal, in response to the mobile terminal receiving the subsequent ones of the notifications (Fig. 7, 105; [0128] one or both of two options may be utilized to allow the user to switch personas in the icon-based status bar (e.g., status bar 105); [0129] In the first option, a pop-up toolbar 195 is accessible under the status bar 105 by clicking on a tab (e.g., tab 129) associated with the active persona. The pop-up toolbar 195 is similar in some respects to the notification drawer described above, but pops up only when the tab 129 associated with the active persona is selected).

With regard to claim 12, the limitations are addressed above and Gonen teaches wherein after the operation of accommodating, by the container icon, the  
 	accommodating, by the container icon (Figs. 6-7, 129), subsequent ones of the notifications received by the mobile terminal, in response to the mobile terminal receiving the subsequent ones of the notifications (Fig. 7, 105; [0128] one or both of two options may be utilized to allow the user to switch personas in the icon-based status bar (e.g., status bar 105); [0129] In the first option, a pop-up toolbar 195 is accessible under the status bar 105 by clicking on a tab (e.g., tab 129) associated with the active persona. The pop-up toolbar 195 is similar in some respects to the notification drawer described above, but pops up only when the tab 129 associated with the active persona is selected).

With regard to claim 13, the limitations are addressed above and Gonen teaches wherein after the operation of accommodating, by the container icon, the received notifications of the plurality of applications, the method further comprises: 
 	accommodating, by the container icon (Figs. 6-7, 129), subsequent ones of the notifications received by the mobile terminal, in response to the mobile terminal receiving the subsequent ones of the notifications (Fig. 7, 105; [0128] one or both of two options may be utilized to allow the user to switch personas in the icon-based status bar (e.g., status bar 105); [0129] In the first option, a pop-up toolbar 195 is accessible under the status bar 105 by clicking on a tab (e.g., tab 129) associated with the active persona. The pop-up toolbar 195 is similar in some respects to the notification drawer described above, but pops up only when the tab 129 associated with the active persona is selected).

With regard to claim 14, the limitations are addressed above and Gonen teaches wherein the container icon comprises an expandable list (Fig. 7, 105; [0085] In the persona browser control, the user may select a persona and trigger a switch to that persona, thus causing that persona to become the active persona and to expand to the entire screen area), the expandable list being configured to accommodate the received notifications of the plurality of applications (Fig. 7; [0128] – [0129] In the first option, a pop-up toolbar 195 is accessible under the status bar 105 by clicking on a tab (e.g., tab 129) associated with the active persona).

With regard to claim 15, the limitations are addressed above and Gonen teaches wherein the method further comprises: 
 	displaying notification icons corresponding to the notifications accommodated in the container icon, in response to a click on the container icon (Fig. 7; [0080]; [0129] In the first option, a pop-up toolbar 195 is accessible under the status bar 105 by clicking on a tab (e.g., tab 129) associated with the active persona. The pop-up toolbar 195 is similar in some respects to the notification drawer described above, but pops up only when the tab 129 associated with the active persona is selected. The pop-up toolbar 195 displays, among other things, selectable icons (such as, icon 133, FIG. 6) which can be used to switch to each persona). 

With regard to claim 16, the limitations are addressed above and Gonen teaches wherein the method further comprises: 
 	displaying, by the expandable list (Fig. 7, 105; [0085] In the persona browser control, the user may select a persona and trigger a switch to that persona, thus causing that persona to become the active persona and to expand to the entire screen area), notification icons corresponding to the notifications accommodated in the container icon (Figs. 6-7; [0011] FIG. 6 is an illustration of a system in accordance with the teachings herein which utilizes static color as an indicator in the background color of the persona icon to indicate the presence of an unread notification; [0058]; [0069] background personas may generate alerts and display notifications of new events or messages, which may be communicated to, and displayed by, the foreground personas; [0078] a persona tab may appear when a new pending notification awaits for that persona; [0080]), in response to a click on the container icon ([0129] The pop-up toolbar 195 is similar in some respects to the notification drawer described above, but pops up only when the tab 129 associated with the active persona is selected).

 
 	determining the number of the notifications received by the mobile terminal (Figs. 6-7; [0011] FIG. 6 is an illustration of a system in accordance with the teachings herein which utilizes static color as an indicator in the background color of the persona icon to indicate the presence of an unread notification; [0058]; [0069] background personas may generate alerts and display notifications of new events or messages, which may be communicated to, and displayed by, the foreground personas; [0078] a persona tab may appear when a new pending notification awaits for that persona; [0080]); and 
 	accommodating notification icons corresponding to the notifications in the expandable list of the container icon, in response to the number of the notifications being more than one (Fig. 7; [0128] – [0129] In the first option, a pop-up toolbar 195 is accessible under the status bar 105 by clicking on a tab (e.g., tab 129) associated with the active persona).

With regard to claim 18, the limitations are addressed above and Gonen teaches wherein the container icon is displayed in a first display area of the mobile terminal (Fig. 3, 129; Figs. 6-7, 129; [0057] in which the passive personas, though not displayed, may still undertake certain activities in the background (such as, for example, the generation of notifications or modification of its state)).

With regard to claim 19, the limitations are addressed above and Gonen teaches wherein the mobile terminal further comprises a second display area, configured for displaying one or more of multimedia data, text data, and an application icon of the mobile terminal ([0113] In particular, the operating system in the embodiment depicted has a status bar 105 associated with it which is rendered at the top of the display 103 of the mobile technology platform 101; [0115] FIGS. 3-4 illustrate a second particular, non-limiting embodiment of a system in accordance with the teachings herein as illustrated by its renderings on a display, such as display 103 of a mobile technology platform 101. In the embodiment depicted, each persona has a tab 129 associated with it which is disposed in the status bar (e.g., status bar 105); [0129] The pop-up toolbar 195 displays, among other things, selectable icons (such as, icon 133, FIG. 6) which can be used to switch to each persona.  These icons 133 are preferably color-coded to correspond in color to the tab 129 associated with each persona); and 
 	the method further comprises: 
 	displaying content of one of the notifications in the second display area, in response to a click on the one of the notifications received by the mobile terminal ([0113] In particular, the operating system in the embodiment depicted has a status bar 105 associated with it which is rendered at the top of the display 103 of the mobile technology platform 101; [0115] FIGS. 3-4 illustrate a second particular, non-limiting embodiment of a system in accordance with the teachings herein as illustrated by its renderings on a display, such as display 103 of a mobile technology platform 101. In the embodiment depicted, each persona has a tab 129 associated with it which is disposed in the status bar (e.g., status bar 105); [0129] The pop-up toolbar 195 displays, among other things, selectable icons (such as, icon 133, FIG. 6) which can be used to switch to each persona.  These icons 133 are preferably color-coded to correspond in color to the tab 129 associated with each persona).

With regard to claim 20, the limitations are addressed above and Gonen teaches wherein the further comprises: 
 	displaying content of one of the notifications in the second display area, in response to a click on the one of the notifications in the container icon ([0113] In particular, the operating system in the embodiment depicted has a status bar 105 associated with it which is rendered at the top of the display 103 of the mobile technology platform 101; [0115] FIGS. 3-4 illustrate a second particular, non-limiting embodiment of a system in accordance with the teachings herein as illustrated by its renderings on a display, such as display 103 of a mobile technology platform 101. In the embodiment depicted, each persona has a tab 129 associated with it which is disposed in the status bar (e.g., status bar 105); [0129] The pop-up toolbar 195 displays, among other things, selectable icons (such as, icon 133, FIG. 6) which can be used to switch to each persona.  These icons 133 are preferably color-coded to correspond in color to the tab 129 associated with each persona).




Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Gonen et al. (U.S. 2014/0237378) in view of Kasten et al. (U.S. 2015/0113461).
With regard to claim 4, the limitations are addressed above. However, Gonen does not specifically teach: 
- 	wherein the number of rows of the expandable list is equal to the number of the notifications received by the mobile terminal, and each of the rows is configured to accommodate one of the notification icons corresponding to the notifications
Kasten teaches a system and method for indicating application data use and providing data according to permissions [abstract]. Kasten also teaches wherein the number of rows of the expandable list is equal to the number of the notifications received by the mobile terminal (Figs. 5B-5C; Figs. 6B-6C; Figs. 7B-7C; Figs. 8B-8C; [0072] The expanded notification 520 may be displayed in the notification drawer of the interactive display screen. The expanded notification 520 may include a first row and a second row; [0095]; [0107]), and each of the rows is configured to accommodate one of the notification icons corresponding to the notifications (Figs. 5B-5C; Figs. 6B-6C; Figs. 7B-7C; Figs. 8B-8C). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the notification icons taught by Gonen, to have displayed a number of rows taught by Kasten, to have achieved a system and method of providing quantity and notification messages displayed and received by the mobile device. 


 	Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Gonen et al. (U.S. 2014/0237378) in view of Federighi et al. (U.S. 2016/0357368).
With regard to claim 6, the limitations are addressed above. However, Gonen does not specifically teach: 
- 	wherein the top of the screen is concave; and 
- 	the first display area is arranged at the top of the screen, comprising a first area and a second area separated by the concave portion of the top of the screen
Federighi teaches wherein the top of the screen is concave ([0237] as illustrated in FIG. 5O, where speed curve 550 follows a concave function); and the first display area is arranged at the top of the screen ([0237] the difference between the lateral speeds of messaging card 510 and web browsing card 508 is greater than the difference between the lateral speeds of photo card 526 and messaging card 510.  This causes a visual effect on the display that the top card displayed on a stack will quickly move off the screen relative to the revealing of cards displayed further back in the stack), comprising a first area and a second area separated by the concave portion of the top of the screen (Figs. 5P-5AAA; [0237]). Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains to have modified the top of the screen taught by Gonen, to have included the screens taught by Federighi, to have achieved a system and method of providing quantity and notification messages displayed and received by the mobile device. 

With regard to claim 7, the limitations are addressed above and Gonen teaches wherein the notifications and the container icon are displayed in the first area, or displayed in the second area (Figs. 6-7, 129).



Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 571-270-3169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171